Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Specification Objection Withdrawal
Applicant’s amendment of the title and paragraph [0043] is acknowledged. Thus, the objection to specification is withdrawn.

Drawings Objection Withdrawal
Applicant’s amendment of FIG. 1 is acknowledged. Thus, the objection to drawings is withdrawn.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 7, 8, 10 and 13-16 rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Pub. No. 2019/00697162) of record, in view of Nihei (U.S. Patent Pub. No. 2013/0099225) of record.
	Regarding Claim 1
	FIG. 3 of Wang discloses a method of manufacturing an OLED display panel, comprising: fabricating a TFT array substrate (92-94) and an OLED component (21-23) on a substrate (10), wherein the OLED component comprises a first electrode (21), a light-emitting layer (22), and a second electrode (23); forming a first inorganic silicon layer (81) on the second electrode; depositing a second organic [0016] layer (82) on the first inorganic silicon layer; and forming a second inorganic silicon layer (83) on the second organic layer;  wherein the first inorganic silicon layer comprises: a silicon oxide layer or a silicon nitride layer [0070]; and the second inorganic silicon layer comprises a silicon oxide layer or a silicon nitride layer [0070]. 
Wang is silent with respect to “fabricating a first organic layer on a side of the second electrode away from the substrate, wherein the first organic layer is capable of chemically reacting with the second electrode” and “a material for fabricating the first organic layer comprises: alkyl mercaptan”.
	FIG. 1 of Nihei discloses a similar method of manufacturing an OLED display panel, comprising fabricating a component (11) on a substrate (20), wherein the component comprises a first electrode (21), an organic layer (30), and a second electrode (22) [0070], and fabricating a first organic layer (not pictured but recited in specification: “Where necessary, the electrodes and photoelectric conversion material layer may be coated with coating layers. As the material for constituting the coating layers... linear hydrocarbons having a functional group that can bind to electrodes on one end such as octadecanethiol and dodecylisocyanate can be exemplified’ [0036]) on a side of the second electrode (22) away from the substrate; wherein a material for fabricating the first organic layer comprises: alkyl mercaptan (octadecanethiol [0036], for example). The limitation “the first organic layer is capable of chemically reacting with the second electrode” is only a statement of the inherent properties and/or functions of the materials of the process. Nihei discloses the claimed material structure (the first organic layer comprises: alkyl mercaptan [0036] and the second electrode is an Ag electrode [0035]). Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Wang, as taught by Nihei. The ordinary artisan would have been motivated to modify Wang in the above manner, because Nihei discloses adhesion may be improved by coating an electrode with a thiol derivative or the like by a self-assembled monolayer process [0035].

	Regarding Claim 3
	Wang discloses the second electrode is an Ag electrode [0076, 0082], and Niher discloses the second electrode is an Ag electrode [0035].

	Regarding Claim 4
	Wang as previously modified teaches the method according to claim 1, wherein the first organic layer being capable of chemically reacting with the second electrode, further comprising: without external force, spontaneously bonding sulfur in the alkyl mercaptan and Ag atoms in an Ag electrode by coordinate bond (since Nihei discloses the claimed materials of the first organic layer and the second electrode in contact with one another, the claimed reaction is considered to occur).

	Regarding Claim 7
	Wang as previously modified teaches the method according to claim 2, wherein the alkyl mercaptan comprises: cetyl mercaptan and/or octadecyl mercaptan (Nihes: [0036]; octadecanethiol is equivalent to octadecyl mercaptan).

	Regarding Claim 8
	FIG. 3 of Wang discloses an OLED display panel, comprising: a substrate (10), a TFT array substrate (92-94) and an OLED component, wherein the OLED component comprises a first electrode (21), a light-emitting layer (22), and a second electrode (23); and the OLED display panel further comprises: a first inorganic silicon layer (81) formed on the second electrode; a second organic layer (82) deposited on the first inorganic silicon layer; and a second inorganic silicon layer (83) formed on the second organic layer;  wherein the first inorganic silicon layer comprises: a silicon oxide layer or a silicon nitride layer; and the second inorganic silicon layer comprises a silicon oxide layer or a silicon nitride layer [0070]. 
Wang is silent with respect to “a first organic layer formed on a side of the second electrode, wherein the first organic layer is capable of chemically reacting with the second electrode” and “a material for fabricating the first organic layer comprises: an alkyl mercaptan”.
	FIG. 1 of Nihei discloses a similar OLED display panel, comprising a component (11) on a substrate (20), wherein the component comprises a first electrode (21), an organic layer (30), and a second electrode (22) [0070], and a first organic layer (not pictured but recited in specification: “Where necessary, the electrodes and photoelectric conversion material layer may be coated with coating layers. As the material for constituting the coating layers... linear hydrocarbons having a functional group that can bind to electrodes on one end such as octadecanethiol and dodecylisocyanate can be exemplified’ [0036]) on a side of the second electrode (22); wherein the first organic layer comprises: alkyl mercaptan (for example, octadecanethiol [0036]). The limitation “the first organic layer is capable of chemically reacting with the second electrode” is only a statement of the inherent properties and/or functions of the materials of the process. Nihei discloses the claimed material structure (the first organic layer comprises: alkyl mercaptan [0036] and the second electrode is an Ag electrode [0035]). Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wang, as taught by Nihei. The ordinary artisan would have been motivated to modify Wang in the above manner, because Nihei discloses adhesion may be improved by coating an electrode with a thiol derivative or the like by a self-assembled monolayer process [0035].

	Regarding Claim 10
	Wang discloses the second electrode is an Ag electrode [0076, 0082], and Niher discloses the second electrode is an Ag electrode [0035].

	Regarding Claim 13
	Wang as previously modified teaches the device according to claim 8, wherein the alkyl mercaptan comprises: cetyl mercaptan and/or octadecyl mercaptan (Nihes: [0036]; octadecanethiol is equivalent to octadecyl mercaptan).

	Regarding Claim 14
	Wang as previously modified teaches an OLED display screen (Fig. 1: 1a, paragraph [0049]), comprising the OLED display panel according to claim 8.

	Regarding Claim 15
	Wang as previously modified teaches a display apparatus, comprising a signal controller (not labeled; paragraph [0061]), a display driver (not labeled; paragraph [0061]), and an OLED display screen (Fig. 1: 1a, paragraph [0049]); wherein the OLED display screen (1a) comprises the display panel according to claim 8 (the application of the TFT substrate teachings of Wang may be considered to encompass the scope of the display apparatus).

	Regarding Claim 16
	Wang as previously modified teaches the method according to claim 3, wherein the first organic layer being capable of chemically reacting with the second electrode, further comprising: without external force, spontaneously bonding sulfur in the alkyl mercaptan and Ag atoms in an Ag electrode by coordinate bond (since Nihei discloses the claimed materials of the first organic layer and the second electrode in contact with one another, the claimed reaction is considered to occur).

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 8 have been considered but they are not persuasive. The Applicant argues that Wang discloses that "the first inorganic thin film layer 81 and the second inorganic thin film layer 83 are usually nitride and/or silicon oxide layers prepared by using a CVD process." However, neither of the cited prior art documents Wang and Nihei teaches to utilize chemical bonds formed between the first inorganic silicon layer and the alkyl mercaptan. The Examiner respectfully submits that the argument with respect to “utilize chemical bonds formed between the first inorganic silicon layer and the alkyl mercaptan” is irrelevant, because the recitation is not claimed. Furthermore, Wang as modified by Nihei discloses the first organic layer comprising alkyl mercaptan (for example, octadecanethiol [0036]) coated on the second electrode of Ag [0035], the recited function would be anticipated or obvious. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. In addition, newly discovered results of known processes are not patentable because those results are inherent in the known processes. The recognition of a new aspect of a known process is not patentable invention of a novel process. If a new property of a known material or article is found out, that is mere discovery and unpatentable because discovery as such has no technical effect and is therefore not an invention within the meaning of Art. 52(1). Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892